106 F.3d 424
NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.ALBEST METAL STAMPING CORPORATION, Plaintiff-Appellant,v.OSHKOSH B'GOSH, INC. and Mississippi Trading & Plastics,Inc., Defendants/Cross-Appellants.
No. 96-1464, 96-1482.
United States Court of Appeals, Federal Circuit.
Dec. 18, 1996.

Before CLEVENGER, Circuit Judge.

ON MOTION
ORDER

1
Albest Metal Stamping Corporation and Oshkosh B'Gosh, Inc. et al. jointly move to voluntarily dismiss their appeals and to remand the case to the United States District Court for the Southern District of New York.


2
Briefly, Albest and Oshkosh contend that because they have entered into a settlement agreement, these appeals are moot and should be dismissed.  Additionally, they move for a remand to allow the district court to consider a motion to vacate the judgment in accordance with U.S. Bancorp Mortgage Co. v. Bonner Mall Partnership, 115 S.Ct. 386, 393 (1994).


3
Upon consideration thereof,

IT IS ORDERED THAT:

4
(1) The motion for remand is granted.  The case is remanded to the United States District Court for the Southern District of New York with instructions to consider the request of the parties to vacate the final judgment.


5
(2) Appeal Nos. 96-1464 and 96-1482 are dismissed.


6
(3) Each side shall bear its own costs.